Citation Nr: 1443785	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-06 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from October 3, 1983 to December 2, 1986 that has been characterized as honorable service; and a period of service from December 3, 1986 to October 1988 that has been considered dishonorable for VA adjudication purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In this rating decision, the RO denied entitlement to service connection for renal disease.  Jurisdiction of this appeal was later transferred to the Houston, Texas RO.

In May 2011, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of the proceeding is of record.  The Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  In February 2014, the Board remanded the claim for additional development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's renal disease is related to or resulted from his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for renal disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The July 2007 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the January 2006 letter meets the VCAA's timing of notice requirement.

Moreover, in an October 2008 letter, general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, was provided.  Although this notice was sent after the initial rating decision in this case, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private treatment and a VA examination report.  Moreover, the Veteran's statements in support of the claim, including his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   
  
Further, in April 2014, the Veteran was medically evaluated in conjunction with his claim of service connection for renal disease.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has also been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that a Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Additionally, the RO substantially complied with the Board's prior remand instructions.  The remand required the RO to provide the Veteran with a VA examination to obtain an opinion as to whether it is at least as likely as not that the disability began in the period of service that has been characterized as Honorable.  The remand also required the RO to obtain any outstanding medical records from the Veteran's private physicians.  The Board notes that the Veteran was provided with a VA examination in April 2014 and requests were made for additional, ongoing treatment.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service personnel records, and that no further action in this regard is required.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In sum, the Appellant was notified of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran seeks to establish entitlement to service connection for renal disease on the basis that the condition is related to his active duty service.  

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

At the outset, the Board notes that the Veteran's record contains a DD Form 214 showing an Under Other than Honorable Conditions Discharge.  By way of a June 2007 Administrative Decision, the RO found that the Veteran's period of service from October 3, 1983 to December 2, 1986 was considered honorable for VA purposes but that the period from December 3, 1986 to October 1988 was considered dishonorable for VA purposes.  See 38 C.F.R. § 3.12.  

At the Board hearing, the Veteran asserted that he was seeking an upgrade of his Character of Discharge from the service department.  At this time, the Board does not have any evidence that there has been an upgrade of the Character of Discharge for this period of service from December 3, 1986 to October 1988.  Service treatment records from this period of service include a June 1988 Medical Evaluation Board in which the Medical Board found that the Veteran had non-nephrotic range proteinuria that had an approximate date of origin of May 1988; that is, during the  period of service that has been characterized as Dishonorable.  Based on this Character of Discharge for his service from December 3, 1986 to October 1988, the Veteran is barred from receiving VA benefits based on that period of service.  38 C.F.R.  § 3.12(b); see also 38 C.F.R. § 3.303.  

However, the Veteran has also asserted that the renal disease process began during the earlier period of service, from October 3, 1983 to December 2, 1986.  Service connection would be warranted if the evidence showed that the disability is attributable to this first period of service.  Nevertheless, service treatment records during this period are silent as to any kidney-related problems. 

Importantly, the Veteran has submitted two statements from private physicians in support of his contention that his current renal disease manifested during his earlier period of service characterized as honorable.  In a May 2011 letter, a private physician, Dr. A.L., wrote that the Veteran had end stage kidney disease requiring hemodialysis.  Although noting that the Veteran was diagnosed in 1988, he wrote that "it is prudent to believe that underlying pathological changes in the kidneys [s]tarted some time earlier [sic] difficult to describe exact time before it came to the surface to be diagnosed by urinalysis and physical exam." 

In an April 2011 letter, another private physician, Dr. M.G., wrote that the most likely etiology of the Veteran's renal failure was focal sclerosis glomerular nephritis.  The physician wrote that although the Veteran was not followed for renal disability in early adulthood, it "may have very well started in early adult hood."  As there were no labs or records from this period (according to the physician who did not appear to have reviewed the service treatment records), he said that it was difficult to accurately assess when the disability began but again noted that it was very likely that the disease process began early on in life.  

On remand, the Veteran was afforded a VA examination in April 2014 to determine whether it is at least as likely as not that the Veteran's renal disease is related to the period of service that has been characterized as Honorable.  The examiner noted that he reviewed the Veteran's claims file, including the VBMS and Virtual VA files.  The examiner observed that the Veteran is diagnosed with focal segmental glomerulo sclerosis, which was diagnosed in 1988.  The examiner reported that the Veteran's kidney disease got progressively worse and the Veteran began receiving dialysis three times a week in 2003.  In describing the Veteran's current condition, the examiner noted that the Veteran has renal dysfunction, requires regular dialysis, and exhibits signs and symptoms due to renal dysfunction, including: proteinuria, edema, weakness, and limitation of exertion due to renal dysfunction.  He also noted that the Veteran has symptomatic renal tubular disorder.  The examiner also discussed the Veteran's abnormal diagnostic results.  In providing an opinion, the examiner stated that it is less likely than not that the Veteran's renal disease was incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained that the Veteran's medical records in Virtual VA and VBMS did not reveal any evidence linking his kidney condition to his first enlistment period from October 3, 1983 to December 2, 1986.  The examiner went on to state that he did not "find documented proteinuria, abnormal renal function test, or illness" that may have caused the Veteran's current renal disease.  

The Board notes that there are conflicting medical opinions of record insofar that the Veteran's private treating physicians opined that his renal disease may have begun earlier than it was first documented.  However, in these letters, these physicians do not indicate an approximate date of onset, but provide evidence that indicates that the disability may have begun prior to May 1988 (the date listed in the Medical Board Evaluation).  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the April 2014 VA examiner's opinion to be highly probative to the matter at hand.  The medical opinion proffered by the examiner who conducted the April 2014 examination relied on a complete and thorough review of the Veteran's record, including the Veteran's entire service personnel and treatment record, the opinions provided by Dr. A.L. and Dr. M.G., the Veteran's private treatment records, as well as the Veteran's statements.  The report was the product of a thorough review of all of the pertinent evidence regarding whether the Veteran's renal disease is related to his first period of service.  Additionally, the examiner provided a thorough rationale regarding his opinion that the Veteran's current renal is not etiologically related to the Veteran's first period of service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

By contrast, the statements provided by the Veteran's private physicians, are afforded less probative weight.  In his opinion, Dr. A.L. indicated that it is "prudent to believe" that the Veteran's kidney disease started earlier but that it would be difficult to describe the exact time it came to surface.  The opinion from Dr. M.G. indicated that the Veteran's renal disability "may have" started in early adulthood.  As such, both of these opinion are speculative in nature and do not provide a clear finding that the Veteran's renal disability manifested during his earlier period of service.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinions provided by the Veteran's private treating physicians cannot provide the basis upon which the Veteran's claim is granted.  Moreover, in contrast to the VA opinion, neither private physician gave any indication that the Veteran's pertinent service treatment records during this prior period of service were reviewed.  In turn, it is unclear whether the examiners had knowledge the Veteran's medical history.  As such, these opinions are outweighed by the more probative April 2014 VA examination with opinion.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his renal disease is related to his first period of active service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of renal disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a kidney disorder, to include renal disease.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis and etiology of a kidney disorder, to include renal disease.  

As such, the Veteran's opinion as to the etiology of his renal disease is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In turn, the persuasive value of his lay contentions is minimal because the overall medical picture is complex.  Given the lack of evidence that the Veteran had a kidney disorder during his first period of service and the absence of competent and credible evidence that his current renal disease is related to that period of service, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his current renal disease and his first period of active service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his renal disease is related to his first period of service.  In sum, his lay assertions are also outweighed by the more probative VA examination with opinion.  

Moreover, again, the Veteran is competent to describe symptoms; however, in this case, while the Veteran has contended that his renal disease began during the first period of service, he has not provided any lay evidence accurately describing any associated symptoms that began during this period.  Again, service treatment records are silent with respect to any such findings.  

In sum, the weight of the competent and credible evidence does not show the Veteran's renal disease is related to his honorable period of service.  Accordingly, service connection is not warranted for renal disease.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for renal disease is denied.




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


